NUMBER 13-19-00409-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


  IN RE SOUTHWEST KEY PROGRAMS, INC. AND LILIANA SALINAS


                       On Petition for Writ of Mandamus.


                                        ORDER

             Before Justices Benavides, Hinojosa, and Perkes
                            Per Curiam Order

       Relators Southwest Key Programs, Inc. and Liliana Salinas filed a petition for writ

of mandamus and a motion for emergency temporary relief in the above cause on August

23, 2019. Through this original proceeding, relators seek to compel the trial court to

vacate orders denying their motions to quash and for protective orders. Through their

motion for emergency temporary relief, relators seek to stay all trial court proceedings

pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for emergency

temporary relief, is of the opinion that the motion should be granted in part and denied in
part. The motion for emergency temporary relief is GRANTED and the depositions at

issue in this original proceeding are ordered STAYED pending further order of this Court,

or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

The motion for emergency temporary relief is DENIED as to all other trial court

proceedings.

       The Court requests that the real parties in interest, David Gonzalez Hernandez

and Doris Gutierrez, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
26th day of August, 2019.




                                              2